In a negligence action, the plaintiff appeals from an order of the Supreme Court, Queens County, dated July 25, 1962, which denied her motion for “reconsideration and reargument” of her prior motion (theretofore reargued and denied) to vacate the dismissal of the action by reason of her default in appearance on a Pre-Trial Calendar *624Call, and to restore the action to the Trial Term Calendar of the court. Order affirmed, with $10 costs and disbursements. Under the circumstances disclosed by the record, the order is appealable (Acosta v. Miller Transp. Co., 276 App. Div. 1005); and it was within the power of Special Term to pass on the merits of the plaintiff’s application (Sanick v. Schauder, 15 A D 2d 801). However, we find no improvident exercise of discretion in the denial of the motions. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.